NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

KASIM McDONALD,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-4946
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Kimberly K.
Fernandez, Judge.



PER CURIAM.

             Affirmed. See State v. Matthews, 891 So. 2d 479 (Fla. 2004); Golden v.

State, 870 So. 2d 167 (Fla. 2d DCA 2004); Cooper v. State, 902 So. 2d 945 (Fla. 4th

DCA 2005); Kenon v. State, 780 So. 2d 258 (Fla. 5th DCA 2001).



NORTHCUTT, KELLY, and LUCAS, JJ., Concur.